--------------------------------------------------------------------------------

Exhibit 10.22
SECURITY AGREEMENT


THIS SECURITY AGREEMENT (“Agreement”) is made as of the ____ day of July 2009 by
ARTISANAL CHEESE, LLC, a New York limited liability company with an address at
500 West 37th Street, 2nd Floor, New York, New York  10018 (“Borrower”), in
favor of each of several Lenders signatory hereto (each such Lender, a “Lender”
and, collectively, the “Lenders”).


W I T N E S S E T H :


This Agreement is made pursuant to the Bridge Note of even date herewith
executed by the Company in favor of the Lenders (the “Bridge Note”) pursuant to
which the Company agrees to repay the Lenders that amount which each Lender has
loaned respectively to the Company thereunder including all principle and
interest owed by the Company through the date of the repayment thereof.


The Company and each Lender hereby agrees as follows:


WHEREAS, Borrower is indebted to the Lenders for certain payments under the
Bridge Note; and


WHEREAS, it is a condition of the Bridge Note that Borrower execute and deliver
this Agreement to the Lenders to secure Borrower’s obligations thereunder.


NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.           As used in this Agreement, the term “Collateral” means all assets,
accounts, goods, general intangibles (excluding any and all patents, trademarks
and copy rights—registered or unregistered—trade secrets, domain name and
addresses, and intellectual property licenses), inventory, furniture, fixtures,
tools, equipment, materials, supplies, instruments, securities, chattel paper,
contract rights, general intangibles, credits, claims and other property, rights
and interests owned by Borrower, together with all additions and accession
thereto, all substitutions and replacements therefore, and all proceeds and
products thereof, whether now or hereafter existing or now owned or hereafter
acquired, wherever located, of every kind and description.
 
2.           As used in this Agreement, the term “Liability” or “Liabilities”
means all present and future obligations of Borrower to the Lenders, whether
direct or indirect, joint or several, otherwise secured or unsecured, primary or
secondary, absolute or contingent, which are due or that may become due under
the Note.
 
3.           To secure the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of the
Liabilities, the Borrower hereby assigns, conveys, mortgages, pledges, transfers
and grants to the Lenders a security interest in and too all of the Collateral
subject to any prior properly perfected security interest.
 
4.           The Borrower represents that the Collateral and its books and
records relating to the Collateral are located at the address of Borrower set
forth above.  The Borrower covenants and agrees that it will promptly notify the
Lenders in writing of any change of such location.

 
 

--------------------------------------------------------------------------------

 
 
5.           Except for those properly perfected security interests previously
disclosed to Lenders, the Borrower represents, warrants and covenants that:  (a)
it is the sole owner of the Collateral, free and clear of any liens, security
interests, charges or encumbrances; (b) it has the right to grant the security
interest created by this Agreement; (c) no financing statements, or other
instruments of similar effect, covering all or any part of the Collateral are on
file in any recording office; (d) it is a limited liability company, duly
organized, validly existing and in good standing in the place of its
organization, and the execution and delivery of this Agreement and the Bridge
Note have been duly authorized by all necessary corporate action; (e) it is and
will continue to be eligible to do business and is otherwise in good standing in
all jurisdictions where it owns property or transacts business, except to the
extent that the failure to be eligible or in good standing could not, in the
aggregate, reasonably be expected to have a material adverse effect; (f) it is
and will continue to be in compliance with all applicable laws, statutes, rules
and regulations, including without limitation, those concerning the environment,
employee pension and benefit plans and the payment of taxes, assessments and
other governmental charges, except to the extent that the failure to comply
could not, in the aggregate, reasonably be expected to have a material adverse
effect; and (g) neither this Agreement nor any other document delivered by the
Borrower to the Lenders contains any untrue statement of a material fact or
omits to state any material fact necessary to make the statements contained
herein or therein not misleading in light of the circumstances under which they
were made as of the date made or deemed made.
 
6.           The Borrower covenants and agrees that, until its obligations under
the Bridge Note have been paid or fulfilled in full: (a) it will defend the
Collateral against the claims and demands of all persons; (b) it will not sell,
lease, encumber, remove, conceal, grant or permit any security interest in the
Collateral, nor part with possession of any thereof, nor permit the same to be
used in violation of any law or ordinance; (c) it will maintain the Collateral
in good condition and repair at its sole expense; (d) it will pay all taxes
levied on the Collateral, and will make due and timely payment or deposit of all
federal, state and local taxes, assessments or contributions required by law and
will execute and deliver to the Lenders, on reasonable demand, appropriate
certificates attesting to such payment or deposit; (e) the Collateral shall not
become subject to any purchase money or superior lien or security interest,
except in favor of the Lenders or as otherwise provided in Section 10 hereof;
(f) it shall procure and maintain adequate insurance on the tangible Collateral
against the risks of fire, theft and such other risks; (g) it will permit the
Lenders, with or without notice, to inspect the Collateral and to make extracts
from the books and records of Borrower; (h) it will join with the Lenders in
doing whatever may be necessary under applicable law to perfect the Lenders’
security interest; and (i) the Lenders may at any time and from time to time to
file in any Uniform Commercial Code jurisdiction any initial financing
statements, continuations and amendments thereto with respect to the Collateral
and the Liabilities.
 
7.           Each Lender agrees that any security interests in the Collateral
granted pursuant to this Agreement in favor of such other Lenders shall have
equal priority as those granted in favor of the other Lenders.  Accordingly,
Lenders agrees to cooperate in good faith with the other Lenders to jointly file
any Uniform Commercial Code initial financing statements, continuations and
amendments with respect to the Collateral and the Liabilities.
 
8.           The following shall be an Event of Default under this Agreement:
(a) a breach by Borrower of any term, covenant, obligation or warranty arising
under this Agreement; (b) any statement made in or pursuant to this Agreement or
the Bridge Note shall prove to be untrue in any material respect, and such
untruth is not attributable to the Lenders; or (c) any default shall occur under
the Bridge Note.

 
 

--------------------------------------------------------------------------------

 
 
9.           Upon the occurrence of any Event of Default, all Liabilities of the
Borrower shall immediately be due and payable and the Lenders may: (a) proceed,
with or without judicial process, to take possession of all or any part of the
Collateral; (b) assign, transfer and deliver at any time any portion of the
Collateral; (c) upon proper notice, elect to retain the Collateral in partial
satisfaction of Liabilities; (d) set off against any money due from the
respective Lenders, if any; and (e) pursue any remedy available to it by law or
equity, including without limitation, all rights and remedies granted to a
secured party under the Uniform Commercial Code in effect in the State of New
York and/or under any other agreement between the Borrower and the Lenders
unless otherwise stated therein.  The Borrower agrees that upon receipt of
notice from the Lenders demanding possession of the Collateral, the Borrower
will do everything necessary to assemble the Collateral and make it available to
the Lenders at a location designated by the Lenders within five (5) days of the
date of the Lenders’ request.  Any sale of the Collateral may be public or
private.  Any sale or other disposition of the Collateral may, at the option of
the Lenders, be for cash, for credit, for future delivery, in bulk or in parcels
and with or without having the Collateral present at the sale or
disposition.  The Lenders may be the purchaser at any public sale.  In the event
of a sale or other disposition of the Collateral, the Lenders shall apply all
proceeds first to all costs and expenses of disposition, including attorneys'
fees, and then to the Liabilities.  Any required notification of a sale or other
disposition of the Collateral or of any action by the Lenders will be sufficient
and reasonable if given personally or received from overnight courier service
not less than seven (7) days prior to the day on which the action is to be
taken.
 
If the Collateral is or includes equipment or inventory the Borrower shall (a)
keep accurate books and records with respect to the Collateral, including
without limitation, maintenance records and current stock, cost and sales
records accurately itemizing the types and quantities, and (b) upon request,
deliver to the Lenders all evidence of ownership including certificates of title
with the Lenders' interest appropriately noted on the certificate.
 
10.         The Lenders shall not be deemed to waive, by any act, delay,
omission or otherwise, any of their rights or remedies hereunder unless such
waiver is in writing and signed by the Lenders and then only to the extent
specifically set forth therein.  A waiver in one event shall not be continuing
or a bar to or waiver of such right or remedy on a subsequent event.  Any rights
and remedies provided for in this Agreement may be exercised singly or
concurrently.
 
11.         This Agreement shall be binding upon, and shall inure to the benefit
of, the parties hereto and their respective successors and assigns.
 
12.         The Borrower waives presentment for payment, demand, notice of
nonpayment, notice of protest, and protest of all commercial paper at any time
held by the Lenders on which the Borrower is in any way liable.  The Borrower
consents to any and all extensions of time, renewals, waivers, or modifications
that may be granted by the Lenders with respect to the payment or other
provisions of any such commercial paper, and to the release of any Collateral,
with or without substitution, and to the release of any party against which the
Borrower has a right of recourse.  The liability of the Borrower shall not be
affected by the loss, theft, damage, destruction or seizure of the Collateral.
 
13.         This Agreement shall be governed by and construed under the laws of
the State of New York without regard to conflict of laws principles.  Borrower
irrevocably agrees that any suit regarding this Note shall be brought in the
state or federal courts located in New York, New York and Borrower submits to
such jurisdiction.

 
 

--------------------------------------------------------------------------------

 
 
14.         BORROWER AND THE LENDERS ACKNOWLEDGE AND AGREE THAT (i) ANY SUIT,
ACTION OR PROCEEDING, WHETHER CLAIM OR COUNTERCLAIM, BROUGHT OR INSTITUTED BY
THE LENDERS OR BORROWER OR ANY SUCCESSOR OR ASSIGN OF THE LENDERS OR BORROWER,
ON OR WITH RESPECT TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR THE DEALINGS OF
THE PARTIES WITH RESPECT HERETO, OR THERETO, SHALL BE TRIED ONLY BY A COURT AND
NOT BY A JURY AND EACH PARTY WAIVES THE RIGHT TO TRIAL BY JURY; (ii) EACH WAIVES
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT, ACTION OR
PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; AND (iii) THIS SECTION IS
A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND THE LENDERS WOULD NOT
EXTEND CREDIT TO BORROWER IF THE WAIVERS SET FORTH IN THIS SECTION WERE NOT A
PART OF THIS AGREEMENT.
 
15.         This Agreement may be executed in two or more counterparts, each of
which taken together shall constitute one and the same instrument, and any of
the parties hereto may execute this Agreement by signing any such counterpart.
 


[Intentionally blank, signature page follows]




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
undersigned as of the date and year first above written.





 
BORROWER:
     
ARTISANAL CHEESE, LLC
         
By:
     
Name: Daniel W. Dowe
 
Title: President
             
LENDER:
             
By:
     
Name:

 
 

--------------------------------------------------------------------------------